DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 has been considered by the Examiner.

Drawings
The drawings submitted on 10/01/2019 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 10/01/2019, respectively, have been accepted by the Examiner as formal.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Woo et al (US 7,103,449) discloses a robot (figs. 3-6) comprising: a casing (1); a head (10) configured to protrude upward (figs. 3-4) from or retract into the casing (1) and having a first display (16); a first motor (21) provided in (fig. 4) the casing (1); a lifting plate (11) configured to ascend and descend via a power input from the first motor (21); a first bar (24a) having a first end connected to the head unit (10) and a second end that abuts the lifting plate (11). Further, the prior art of Lee et al. (US 8,781,164) evidences the known arrangement of a display unit provided on a front of a casing and has a second display.
However, the prior art of record, whether alone or in combination, does not disclose or render obvious: “a fixed plate positioned between the lifting plate and the head and having an opening through which the first bar passes; and a linkage that connects both the lifting plate and the fixed plate to the second display” (Claim 1, lines 11-14). To modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658